ELLETT, Chief Justice
(dissenting):
The facts as set out in the main opinion convince me that there is a jury question as to whether the "accused boy acted out of fear and in self defense. The judge found that because several minutes elapsed between the argument inside the building and the shooting that the accused had ample opportunity to exit the building, therefore, no self defense.
*917That is not proper reasoning. The boy did exit the building and it was* the victim armed with a cue stick and his buddy who ran the accused and his pal completely away from the building and into an area of construction. The first shot was into the ground — the second into the leg of the aggressor.
I think that the case should be remanded for the purpose of determining if in fact the lad shot in self defense. This is especially true since the accused and his companion were younger than the victim and his associate.